DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant have been accepted.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claim(s) 1-5 are directed to methods and systems for locating and efficiently transferring found items between different locations within the same establishment (see at least paragraph [0004] and at least claim 1 of the pending application), which is considered an abstract idea.  The claim(s), when examined on a limitation-by-limitation basis and in ordered combination, do not include inventive concept.
Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts that are considered to be at least a part of the abstract idea: 
Limitation 1 – receiving customer information, local stock information, stock replenishment package identifier;
Limitation 2 – updating the local stock information for the sales consultant user;
Limitation 3 – determining whether goods stocked are sufficient to fulfill the received sales order; and 
Limitation 4 – transmitting a request for the central warehouse to ship one or more items. 
	Here, the examiner has found that the claims are not directed to “an improvement to computer technology," 
	collecting, displaying, and manipulating data was found to be a certain method of organizing human activity; creating an index and using that index to search for and retrieve data, was found to be a method of organizing human activity; collecting information, analyzing the information, and displaying certain results, was found to be a certain method of organizing human activity; collecting and comparing known information, was found to be an idea of itself; and data recognition and storage, where this was found to be an idea of itself.  The examiner submits that the claimed invention discloses collecting, storing, displaying, and manipulation of data and display of results, which was found to be an abstract idea.
	
 	As indicated above, the examiner finds the abstract idea to include at least the judicial descriptor(s) of: certain methods of organizing human activity and an idea of ‘itself’.  

Significantly More Analysis
 	In applying step two of the Alice analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  The examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  
 	As an example, the Federal Circuit has indicated that “inventive concept” could be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); But see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.”  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’).”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See July 2015 Update: Subject Matter Eligibility.  The examiner refers to the following exemplary generically-recited computer elements and their associated functions, which are: computer program product (at least claim 14) processor and memory (at least claim 20).

	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep et al (US 2006/0085298) in view of Lucas (US 2001/0051905).


Regarding claim 1, the prior art reference Inskeep et al discloses a method, comprising: 
receiving customer information for a plurality of customers associated with a sales consultant user (see [0043-0044] “data pertaining to each individual guest attending the show is entered”); 
updating the local stock information for the sales consultant user based, at least in part, on the received stock replenishment package identifier ([0047] “inventory management system that allows the consultant to access data related to sold out items”); 
receiving a sales order for one of the plurality of customers ([0044] “enter guest order 103”).
Inskeep et al does not appear to explicitly disclose receiving local stock information for goods stocked by the sales consultant user; 
receiving a stock replenishment package identifier for a package containing goods shipped from a central warehouse; and
determining whether goods stocked by the sales consultant user listed in the local stock information are sufficient to fulfill the received sales order, [and] transmitting a request for the central warehouse to ship one or more items of the received sales order to the one of the plurality of customers when goods stocked by the sales consultant user are determined to not be sufficient to fulfill the received sales order.
	However, Lucas discloses an inventory control system and method, further comprising:
receiving local stock information for goods stocked by the sales consultant user ([0044] to Lucas “customer inventory- a list of products to be maintained at a given customer site”); 
receiving a stock replenishment package identifier for a package containing goods shipped from a central warehouse ([0072] “if a valid packing slip is entered, client software may retrieve shipment contents from a decentralized database or from a supplier database, and automatically update customer inventory information to reflect inventory received”);  and
determining whether goods stocked by the sales consultant user listed in the local stock information are sufficient to fulfill the received sales order, [and] transmitting a request for the central warehouse to ship one or more items of the received sales order to the one of the plurality of customers when goods stocked by the sales consultant user are determined to not be sufficient to fulfill the received sales order ([0026] “as inventory is distributed, customer inventory system 130 may track supply usage habits to determine minimum acceptable quantities on hand”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method of controlling product inventory, as disclosed by Inskeep et al and the inventory control system and method as taught by Lucas, in order to enable a local sales consultant to monitor and replenish local stock and order fulfillment could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  
Regarding claim 2, the prior art discloses the method of claim 1, further comprising, when goods stocked by the sales consultant user are sufficient, generating a packing slip listing items of the sales order with shipping information for the one of the plurality of customers (see [0046] “the individual items for a given are then bundled together and wrapped to form a package 24. Preferably, the order form 22 is taped to the package for identification purposes”). Regarding claim 3, the prior art discloses the method of claim 2, further comprising associating the sales order with the received customer information including important dates, spouse, name, contact information, and EZShip status (see at least Figure 7). Regarding claim 4, the prior art discloses the method of claim 1, wherein the received stock replenishment package identifier is received from a camera (see [0021] to Lucas “manual inventory tracking…includes a handheld device, to be outfitted with a barcode scanner” *The examiner submits that the substitution of an image capture device such as a camera in place of the scanner as taught by the prior art would have been an obvious design choice based on the state of the art at the time of filing, and such a modification to the prior art of record would have been obvious to try). Regarding claim 5, the prior art discloses the method of claim 4, wherein the received stock replenishment package identifier comprises at least one of a barcode and a QR code ([0032] “the interface 21 may generate barcodes”). Regarding claim 6, the prior art discloses the method of claim 1, further comprising: storing the received customer information and the received sales order in a local sales database ([0049] “because individual customer data is stored in the customer database 18, returns and exchanges can be processed for each individual customer from a remote location”); receiving a text string from a user ([0050] “consultant also enters the customer’s order number in field 128 and hits the continue button 130”); searching the local sales database with the received text string ([0050] “consultant also enters the customer’s order number in field 128 and hits the continue button 130”); and displaying results of the searching of the local sales database ([0051] “included is a list 132 of the customer’s purchased items 134”). Regarding claim 7, the prior art discloses the method of claim 1, wherein the received sales order comprises a reorder of a previous purchase from one of the plurality of customers ([0065] “one aspect of the present invention involves making the decision whether to reorder a quantity of a particular merchandise item”). Regarding claim 8, the prior art discloses the method of claim 1, further comprising: receiving a discount amount to apply to the received sales order; and receiving a tax percentage to apply to the received sales order (see [0044] “ the hostess…order is entered last so that a discount may be applied based upon the total sales of the show” *The examiner submits that the application of sales tax to a purchase order is inherent within a purchase transaction, and is therefore implicit within the scope of the applied prior art reference). Regarding claim 9, the prior art discloses the method of claim 1, further comprising associating a to-do task or a reminder with one of the plurality of customers (see [0042] “an interest field 98 may also be included giving the guest the option to express interest in hosting a future show or becoming a consultant”). 
Regarding claim 10, the prior art discloses the method of claim 1, further comprising updating the local stock information for the sales consultant user based, at least in part, on the received sales order and the transmitted request to reflect delivery of at least a portion of the received sales order from the goods stocked by the sales consultant user (see at least paragraph [0026] to Lucas).
Regarding claim 11, the prior art discloses the method of claim 1, further comprising receiving a push notification reminder to place a replenishment order to restock the goods stocked by the sales consultant user (see at least paragraph [0026] to Lucas).
Regarding claim 12, the prior art discloses the method of claim 1, further comprising receiving a start and end date for archived sales orders from which to generate a replenishment order (see at least paragraph [0026] to Lucas).
Regarding claim 13, the prior art discloses the method of claim 12, further comprising transmitting a replenishment order for the central warehouse to restock the goods stocked by the sales consultant user, wherein the replenishment order comprises one or more items selected from archived sales orders dated between the received start and end date (see at least paragraph [0026] to Lucas).

Claims 14-24 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.


		
					Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687